887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick Leon DOTSON, Petitioner-Appellant,v.J.J. CLARK, Warden, Memphis Federal CorrectionalInstitution, Respondent-Appellee.
No. 89-6196.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that on August 30, 1989, the district court denied release on bail pending hearing on a petition for writ of habeas corpus.  Appellant appealed on September 8, 1989, from the August 30 order.  The district court denied the petition for writ of habeas corpus on September 13, 1989.


4
An order denying bail to a prisoner whose habeas corpus petition is pending before the district court is not appealable.    Cf. Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir.1972) (per curiam).


5
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation